GteeeN, J.,
concurring. There were certain matters argued by plaintiffs in the course of these proceedings which I believe warrant some consideration.
Plaintiffs presented a number of affidavits from members of the Legislature and from persons who were active in the promotion of the constitutional amendment indicating that it was the intention of the Legislature, at the time of submission of this amendment to the voters, to include all judges within its scope. Plaintiffs point out that the wording of the issue upon the Ohio ballots was such that the voters could reasonably interpret the proposal before them as allowing in-term increases to all judges in the state.
Based upon those factors, plaintiffs argue that this court should construe Article IV, §6(B) so as to effectuate the legislative intent and bring municipal judges within its protection. Unfortunately, under the controlling law as set forth in the principal opinion, this court cannot do so, even though it may be possible that the amendment in the form in which it appeared on the ballots was misleading to the voters of Ohio and inconsistent with the understanding of many members of the Legislature. It appears that under these circumstances, the only avenue open to remedy the failure of the constitutional amendment to reflect the legislative intent lies with the Legislature itself.
There is, in my opinion, another problem presented in this litigation.
On the same date (subsequent to the enactment of Article IV, §6(B)) that the Legislature enacted a new compensation schedule for judges of the Supreme Court, Courts of Appeals and Courts of Common Pleas, the Legislature also enacted a revised compensation schedule for municipal judges. Thereafter, a decision was rendered by the Common Pleas Court of Franklin County, Young v. Price, Case No. 263,620, August 5, 1969, holding that municipal judges were entitled to in-term increases in accordance with the new schedule. On April 17, 1970, the Attorney General of Ohio rendered an opinion, O. A. G. No. 70-046, that municipal judges could receive in-term increases. Based upon those authorities, many municipalities granted increases to judges serving upon the muni-pical bench. The Ohio Supreme Court’s decision in Wal*151lace v. Celina (1972), 29 Ohio St. 2d 109, was the first authority holding that municipal judges could not receive the same benefit conferred upon other judges in the state of Ohio.
It is represented by plaintiffs that, if relief is denied them, not only would their salaries be reduced from the present levels, but that steps would also be taken to recover alleged excess payments previously made. In some instances this could be a substantial amount, working a hardship on the judge concerned. I believe that the court’s ruling in this case, being restricted to the legal issues discussed in the principal opinion and in this concurrence, has no bearing on the question of the plaintiffs’ liability to repay monies previously paid to them. That issue was not before this court. There may be substantial considerations relevant to this question in adidtion to the constitutional issue posed and passed upon in this forum.

Case dismissed.